DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, 19, and 20 in the reply filed on 9/2/2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be examined together without undue burden.  This is not found persuasive because the examiner maintains that inventions I and II have acquired a separate status in the art, and searching different classes/subclass would constitute an undue burden. Upon allowance of product claims (which have been elected), withdrawn process claims that include all of the limitations of the allowable product claims should be considered for rejoinder.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 3, 4 and 6 are objected to because of the following informalities:  
a) In claims 3 and 4, “cooper” should read “copper”.
b) Claim 6 does not end with a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “the aluminum alloy does not comprise cooper [sic] (Cu), zinc (Zn), and nickel (Ni)” which is held to mean no Cu, Zn, and Ni are present (even as impurities). However, impurity levels of Cu, Zn, and Ni (at least on the order of ppm, for purified alloys) are conventional in the art of aluminum alloys (see, for example, Table 1 of the instant invention, ALDC5 contains small amounts of Cu, Zn, and Ni: 0.1% Cu, 0.05% Zn, and 0.05% Ni), and one of skill in the art would expect minor impurities of Cu, Zn, and Ni (at least on the order 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al (US 9,243,312).
Nagaishi at abstract teaches an Al-Si alloy for die casting (see examples) comprising (in wt%):

Claim 1

Nagaishi, broad range
Nagaishi, ex. 2-4
Nagaishi, ex. 3-3
Si
about 7.5-9.5

7-11.5
8.1
8.5
Mg
about 2.5-3.5

0.9-4.0
3.6 (outside, but within “about”)
3.2
Fe
about 0.5-1.0

0.1-0.65
0.34 (outside)
0.32 (outside)
Mn
about 0.1-0.6

0.1-0.8
0.33
0.32
Be
-
>0 to 0.015% (cl. 2)
-


Cu
-





0.5
Zn
-

-0.8 Zn 
(column 4 lines 44-45)


Ni
-

-0.1 Ni 
(column 4 lines 46-47)


Al
balance






wherein the broad range of Nagaishi overlaps the claimed ranges of Si, Mg, Fe, Mn, as well as Cu, Zn, and Ni (for instant claims 1,  3). Additionally, Nagaishi teaches 2 close examples- 2-4 and 3-3, see Table above. Because of the overlap in alloying ranges, together with close examples, it is held that Nagaishi has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 3, Nagaishi does not require the presence of Cu, Ni, or Zn (but rather teaches maximum values of each of Cu, Ni, and Zn); and therefore meets the instant limitation.
Concerning claim 5, Nagaishi does not teach the instant property of thermal conductivity. However, because Nagaishi teaches an overlapping Al-Si-Mg alloy processed by die casting, then substantially the same properties are reasonably expected, as for the instant invention.
Concerning claim 6, Nagaishi teaches Example 2-4 exhibits a YS of 240 MPa (Table 3), which is held to be within the proximity of the claimed range of “about 260 MPa”.
In re Preda, 159 USPQ 342 and In re Ayers, 154 F 2d 182, 69 USPQ 109 (CCPA 1946), see MPEP 2173.05(b), “Relative Terminology”.
Concerning claim 7, Nagaishi teaches Example 2-4 exhibits a UTS of 342 MPa (Table 3), which meets the claimed minimum of 320 MPa.
Concerning claim 8, Nagaishi teaches Example 2-4 exhibits an elongation of 5.4% (Table 3), which meets the claimed minimum of 3%.
Concerning claims 19 and 20, Nagaishi teaches said alloy is die cast into a variety of structural parts, such as vehicle components (column 1 lines 21-23).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi et al as applied to claim 1 above, and further in view of “Improving Aluminum Castings with Beryllium”, hereinafter Wikle.
Nagaishi et al is discussed above. Nagaishi does not teach the presence of Beryllium. However, Wikle teaches that 5-100 ppm Be (which overlaps the claimed range of >0 to 0.015% (150 ppm)) dramatically reduces oxidation of Al alloys (p 513, Introduction). It would have been obvious to one of ordinary skill in the art, to have added 5-100 ppm Be to the Al-Si alloy of Nagashi, because Wikle teaches said addition dramatically reduces oxidation of aluminum alloys (p 513, Introduction, etc.).
Concerning claim 4, see above discussion of Cu, Zn, and Ni.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/8/21